jose MAFIA, SORBED. 25:0 Page 1of1

Assistant District Attorney, Manhattan District Attorney's
Office

New York, New York | Law Practice

  

Current Manhattan District Attorney's Office

Previous U.S. Department of Justice, U.S. Attorney's Office, District of
Maryland, State Attorney's Office, Anne Arundel County,
National District Attorney's Association/ American Prosecutor's
Research Institute

Education The George Washington University Law School

ee en vcanet |S

[) wew linkedin.com/pub/maria-strohbehn/34/1b9/294

Background
= Summary

As a member of the Trial Division, | am responsible for investigating, indicting,and trying felonies. In
Manhattan, we vertically prosecute: | take on cases from arrest and handle them through collateral
appeal. As lead prosecutor, | have tried nine cases before juries in New York County and conducted
dozens of hearings. | have presented at least fifty cases before the grand jury, including cold-hit DNA
cases.

 

Currently, | am supervising two junior attorneys in a project targeted to reduce crime in Mid-town
Manhattan. In the past, | served as a junior member of a project targeting a specific gang responsible for
violence in Harlem. These projects highlight the investigative skills necessary for a big-city prosecutor.
